Guerry, J.
1. While it is time that where one suddenly, upon- an emergency,acquires manual possession of a pistol for the purpose of defending himself, his family, or his property, he is not guilty of carrying a. pistol without a license in violation of the Code, § 26-5103 (Williams v. State, 12 Ga. App. 84, 85, 76 S. E. 785; Amos v. State, 13 Ga. App. 140, 78 S. E. 866; Harris v. State, 15 Ga. App. 315, 85 S. E. 813); yet one is not authorized to carry a pistol about his person for the purpose of meeting any emergency that may arise, or an emergency which he unlawfully intends to create by his own act, without first procuring a license; and *409if such carrying is done outside of his home or place of business, he is guilty of a violation of this section.
Decided September 24, 1938.
Duke O. Meredith, J. S. Nunnally, Frank A. Bowers, for plaintiff in error.
John 8. McClellmd, solicitor, John A. Boylcim, solicitor-general, J. W. LeCraw, contra.
2. The evidence supported the verdict finding the defendant guilty.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.